Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US20190267584).
2.	Regarding claims 1-20, Kwon teaches a method of assembling a battery module (method for manufacturing a battery module [0015]), the method (see Figs. below) comprising: providing a carrier layer (accommodation portion 215A [0080]), a plurality of battery cells (cylindrical battery cell 100 may be inserted into a circular opening O1 of the accommodation portion 215 [0072]), and a light-cure adhesive (adhesive 230 may be added to the entire inner surface of the accommodation portion 215A [0080]), wherein the carrier layer comprises a first side and a second side opposite the first side (215A and 215B, see Figures below, Fig. 3), the first side comprising a plurality of recesses, (see Fig. below, Figure 3), each configured to receive an end of one of the plurality of battery cell; selectively applying the light-cure adhesive to each of the plurality of recesses in the carrier layer (adding an adhesive having a thermally curing property and an ultraviolet curing property to an inner surface of the accommodation portion of the module housing [0017]); inserting each of the plurality of battery cells into a respective recess of the plurality of recesses with the carrier layer in a first orientation (accommodating the plurality of cylindrical battery cells in the accommodation portion [0019]), wherein a first end of each of the plurality of battery cells thereby makes contact with the light-cure adhesive in its respective recess (adhesive is interposed between the accommodation portion of the module housing and the cylindrical battery cells [0019]);
exposing the first side of the carrier layer, after inserting each of the plurality of battery cells, to light to at least partially cure the light-cure adhesive with the carrier layer in the first orientation (partially curing the added adhesive by applying heat thereto to increase viscosity of the adhesive [0018]; The term “curing” used herein refers to a change of a structure or a state in the material of the adhesive 230 due to at least light [0084]); moving the carrier layer, after exposing the first side of the carrier layer to light, into a second orientation (after the module housing 210 is mounted inside a chamber provided with an ultraviolet ray generating device (which implies carrier layer 215 within 210 is moved), ultraviolet rays (UV) may be irradiated to the adhesive 230 in a state where the chamber is sealed, to finally cure the adhesive 230 [0112]); and exposing the second side of the carrier layer to light to fully cure the light-cure adhesive with the carrier layer in the second orientation (finally curing the adhesive by irradiating ultraviolet rays to the adhesive [0021]).
3.	Kwon teaches a battery module (see Fig. below) comprising: a current collector assembly; a plurality of battery cells; a light-cure adhesive; and a carrier layer comprising a first side and a second side opposite the first side, the first side comprising a plurality of recesses, wherein: each of the plurality of recesses comprises a sidewall and a bottom portion, the sidewall comprising a plurality of crush points spaced apart from each other along the sidewall and protruding from the sidewall, and the bottom portion comprising an opening positioned between a pair of the plurality of crush points,
a first end of each of the plurality of battery cells is coupled to a respective recess of the plurality of recesses by the light-cure adhesive disposed between the first end of each of the plurality of battery cells and a first portion of the sidewall, wherein the light-cure adhesive is not disposed between a second portion of the sidewall between the pair of the plurality of crush points and the first end of each of the plurality of battery cells,
the light-cure adhesive is at least partially cured by exposing the first side of the carrier layer to light, before being fully cured by exposing the second side of the carrier layer to light, the current collector assembly is coupled to the second side of the carrier layer, and a rim terminal of each of the plurality of battery cells is electrically coupled to the current collector assembly through the opening (see Fig. below).

    PNG
    media_image1.png
    698
    990
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    481
    734
    media_image2.png
    Greyscale


4.	Since the inventive concept of the claimed invention is taught by Kwon and appears to be in the hands of the public, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used Kwon since the adhesive added to the accommodation portion is partially cured to reduce the surface adhesion, it is not disturbed that the cylindrical battery cell is inserted, which may effectively increase the process speed for inserting the plurality of cylindrical battery cells, thereby enhancing the manufacturing efficiency and reducing the manufacturing cost [0041].
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

4.	Claims 5 and 6 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
5.	It is unclear in claims 5 and 6 what the Applicant means by “crush points”. It is unclear what crushes the points or how it is crushed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104. The examiner can normally be reached 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OLATUNJI A GODO/Primary Examiner, Art Unit 1722